PER CURIAM.
We affirm the trial court’s summary denial of appellant’s untimely motion for postconviction relief. On appeal, appellant argues that he should have been afforded an evidentiary hearing on his allegations that counsel was asked to file the motion within two years of discovery of the alleged misadvice about the immigration consequences of the plea. We reject this argument.
The two-year time limit for filing a post-conviction motion runs from the date the conviction and sentence become final, not from when a defendant discovers misad-vice. Mortimer v. State, 96 So.3d 1060, 1063 (Fla. 4th DCA 2012); State v. Green, 944 So.2d 208 (Fla.2006). The motion is untimely and no valid exception was alleged.

Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.